LAOOMBE, Circuit Judge,
(orally.) The impression which I have formed in reading the various decisions of the supreme court,, touching classification according to components, is that the fundamental system of division is the value. In this particular case it appears hy the testimony that of this compound hut about 43 per cent;, in value is chicory root. That being so, 1 do not think the importation here can be fairly classified as chicory root, under paragraph 317. If the addition of foreign substances was trivial in amount and value, the situation would he different; ■ hut, inas much as over 30 per cent, of the composition is not chicory root at all, and tlie value of the chicory root in the compound is about 43 per cent., it must be found somewhere else in the act than bathe paragraph which provides for chicory root. It is found in paragraph 321, which provides for dandelion root and other ar-*826tides used as substitutes for coffee. The decision of the board of appraisers is therefore reversed, with the direction to classify the article under paragraph 321.